      Case 2:18-cv-01689-DSC-CRE Document 57 Filed 08/03/20 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JAMES LEE ALEXANDER,                         )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       2:18cv1689
                                             )       Electronic Filing
SMITH & NEPHEW, INC.                         )
                                             )
               Defendants.                   )


                                     MEMORANDUM ORDER

August 3, 2020

       Plaintiff, James Lee Alexander (“Alexander” or “Plaintiff”) initiated this action on

December 20, 2018, against his former employer, Smith & Nephew, Inc. (“S&N” or

“Defendant”). In his First Amended Complaint, Alexander alleges Breach of Contract,

Promissory Estoppel, Unjust Enrichment, Fraud, and violation of the Pennsylvania Wage

Payment and Collection Law (the “WPCL”), 43 P. S. §§ 260.1-260.12. The case was referred to

United States Magistrate Judge Cynthia Reed Eddy for pretrial proceedings in accordance with

the Magistrate Judges Act, 28 U.S.C. §636(b)(1), and Local Rules of Court 72.C and 72.D.

       The Magistrate Judge’s Report and Recommendation (ECF No. 50), filed on April 8,

2020, recommended that the Motion for Summary Judgment (ECF No.32) filed by S&N be

granted in part and denied in part. Specifically, it is recommended that the motion be granted

with respect to Alexander’s claims for Promissory Estoppel, Unjust Enrichment, and Fraud, and

be denied with respect to his claims for Breach of Contract and violation of the WPCL. The

parties were informed that in accordance with the Magistrate Judges Act, 28 U.S.C. §

636(b)(1)(B) and (C), and Rule 72.D.2 of the Local Rules of Court, that they had fourteen (14)

days to file any objections. Objections were filed by S&N on April 29, 2020, and Alexander

responded to the objections on May 15, 2020.
      Case 2:18-cv-01689-DSC-CRE Document 57 Filed 08/03/20 Page 2 of 2


       After review of the pleadings and documents in the case, together with the Report and

Recommendation, the following Order is entered:

       AND NOW, this 3rd day of August, 2020,
       IT IS HEREBY ORDERED that the Motion for Summary Judgment (ECF No.32) filed

by S&N be granted in part and denied in part. With respect to Alexander’s claims for Promissory

Estoppel, Unjust Enrichment, and Fraud, the motion is GRANTED, and such claims are

dismissed with prejudice. With respect to Alexander’s claims for Breach of Contract and

violation of the WPCL, the motion is DENIED.

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 50) dated

April 8, 2020 is adopted as the Opinion of the Court.

                                             s/ DAVID STEWART CERCONE
                                             David Stewart Cercone
                                             Senior United States District Judge

cc:    Andrew J. Leger, Jr., Esquire
       Emilie R. Hammerstein, Esquire
       Theodor A. Schroeder, Esquire

       (Via CM/ECF Electronic Mail)




                                                2
